Citation Nr: 1506482	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  12-35 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to service connection for lumbar spine disability, to include as secondary to service-connected residuals of fracture, right femur, with limitation of motion of the right knee.  

4.  Entitlement to service connection for radiculopathy of the left lower extremity (left leg disability), to include secondary to lumbar spine disability.

5.  Entitlement to a compensable rating for surgical scar of the right lower extremity.

6.  Entitlement to a compensable evaluation for residuals of left extensor repair of the second and third fingers with scars and skin graft (left hand disability).  

7.  Entitlement to a rating in excess of 20 percent for the residuals of fracture, right femur, with limitation of motion of the right knee (right knee disability).

8.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active service from January 1969 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2009 and September 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Veteran claims that service connection is warranted for PTSD.  The record contains various psychiatric diagnoses.  VA must consider his potential entitlement to benefits, not only just for PTSD, but also for any other psychiatric disorder that has been diagnosed.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

All of the claims, with the exception for service connection for a psychiatric disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has variously diagnosed psychiatric disorders that are as likely as not related to his active military service.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran's acquired psychiatric disorder(s) was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a).

In regard to element (1), current disability, post-service examinations indicate diagnoses of PTSD, mood disorder not otherwise specified (NOS), and pain disorder associated with psychological factors and back and knees (April 2010 private psychiatric report); depression and PTSD (August 2010 VA examination report).  

In regard to element (2), in-service incurrence, the Veteran contends he has current psychiatric symptomatology due to a motorcycle accident that occurred in September 1970.  He fractured his right femur and lacerated tendons in his left hand.

In regard to element (3), causal relationship, the Board notes that the Veteran reported nervousness on separation examination in April 1971 and again on post-service VA examination just three months later in July 1971.  The record contains an April 2010 private evaluation report which includes a diagnosis of pain disorder associated with psychological factors and back and knees.  The August 2010 VA examiner in reporting the diagnostic assessment also noted that the Veteran had depression related to his physical limitations amongst other factors.  Accordingly, resolving reasonable doubt in the Veteran's favor, the Board finds that the third element is satisfied.  Accordingly, service connection for an acquired psychiatric disorder is granted.


ORDER

Service connection for an acquired psychiatric disorder is granted. 


REMAND

The Veteran contends that he has a lumbar spine disability with left lower extremity radiculopathy that resulted from the September 1970 motorcycle accident.  In the alternative, he claims that the service-connected right knee/femur disability either caused or aggravates the lumbar spine disability with left lower extremity radiculopathy.  In a July 2009 medical examination report, a VA physician assistant found that the Veteran's service-connected lumbar spine disability and/or the left leg radiculopathy was not "secondary" to the right femur fracture in 1970.  This opinion appears to be based upon a misunderstanding of the difference between direct and secondary service connection.  See 38 C.F.R. §§ 3.303, 3.310.  Accordingly, an additional opinion is required.  Additional post-service treatment records should also be obtained, as described below.

Further, the Veteran maintains that the currently diagnosed hepatitis C resulted from his September 1970 treatment that was accorded to him after the motorcycle accident.  He states that he had two blood transfusions that were tainted with the hepatitis C virus.  Over the years, the VA has made unsuccessful attempts to obtain the 1970 medical records from the Ft. Meade Kimbrough Medical Center (where post-accident medical care was provided).  Another effort should be undertaken to obtain a complete copy of his service treatment records, to include all clinical records.  If necessary the RO should make attempts to obtain records directly from the Ft. Meade Kimbrough Medical Center.  Post-service records concerning the initial diagnosis of Hepatitis C should also be obtained.  Thereafter, obtain VA examination and opinion regarding any etiological relationship between his current diagnosis of hepatitis C and military service including any surgical procedure conducted during military service. 

Finally, the Veteran contends that the evaluations assigned to his right knee/femur disability, left hand disability, and residual scarring of the right lower extremity do not adequately reflect the severity of his disabilities.  VA examinations have not been conducted since 2009, and his representative's December 2014 brief suggests a worsening of the Veteran's conditions since that time.  The Board finds that he should be afforded VA compensation examinations to assess the current degree of his service-connected disabilities.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Finally, the claim of entitlement to a TDIU is inextricably intertwined with the service connection and higher rating claims.  The outcome of his appeal on these issues has an immediate effect on his claim for TDIU.  Consideration of the claim for TDIU must be deferred pending resolution of those claims.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete service treatment records, to include all clinical records, hospitalization reports, and a copy of any September 1970 surgical report showing blood transfusions at the Ft. Meade Kimbrough Medical Center.  If necessary, a request should be made directly to the Ft. Meade Kimbrough Medical Center.

2.  Ask the Veteran to complete and submit a VA Form 21-8940.

3.  Make arrangements to obtain the Veteran's complete VA treatment records, dated from August 2010 forward.

4.  Ask the Veteran to identify the medical care provider that gave him steroid injections for back pain in 1986, as well as any other private medical care providers that have treated or evaluated his back disorder, to include any evaluation conducted in approximately April 2009.  See Letter from service officer, dated April 28, 2009, and Psychological Report, dated April 13, 2010 (page 3).  Make arrangements to obtain all records that he adequately identifies.  

5.  Ask the Veteran to identify the medical care provider that initially diagnosed him as having Hepatitis C.  Make arrangements to obtain all records that he adequately identifies.  

6.  Thereafter, arrange for an appropriate VA examiner to review the Veteran's claims folder, with respect to his lumbar spine disorder and lower extremity radiculopathy.  The examiner should provide opinions on the following:

(a)  Is it at least as likely as not (i.e., 50% or greater probability) that the Veteran's low back disorder and/or lower extremity radiculopathy had its clinical onset during active service or is related to any incident of service, to include his motorcycle accident in September 1970?

(b)  Is it at least as likely as not (i.e., 50% or greater probability) that the Veteran's low back disorder and/or lower extremity radiculopathy was caused by his right knee/femur disability to include by any altered gait associated therewith.

(c)  Is it at least as likely as not (i.e., 50% or greater probability) that the Veteran's low back disorder and/or lower extremity radiculopathy was aggravated by (meaning chronically worsened) by his right knee/femur disability to include by any altered gait associated therewith.

A rationale must be provided for the medical opinion(s).  If the examiner determines that an examination of the Veteran is required in order to provide the requested opinions, then the Veteran should be scheduled for an appropriate VA examination.

7.  Schedule the Veteran for appropriate VA examination to assess Hepatitis C.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the examiner.  All appropriate tests and studies should be performed and all clinical findings should be reported in detail.  

The examiner should provide an opinion as to whether it is at least as likely as not (50% or greater probability) that the Veteran's hepatitis C had its clinical onset during active service or is related to any in-service disease, event, or injury.  In providing this opinion, the examiner must consider the September 1970 surgical procedure; April 1971 separation examination report; VA examination reports dated in July 1971 and June 1972;VA outpatient record dated in April 2002 showing elevated LFTs and where the Veteran reports a history of 2 blood transfusions in 1970; and the Veteran's report of continuing symptoms since 1970.

A rationale must be provided for the medical opinion.  

8.  Schedule appropriate VA examinations to assess the severity of the Veteran's service-connected residuals of fracture, right femur, with limitation of motion of the right knee; surgical scar of the right lower extremity; and residuals of left extensor repair of the second and third fingers with scars and skin graft (i.e., Joints, Hand/Finger, and Scar examinations).  Scars of both the right lower extremity and left hand should be assessed.

The entire claims file and a copy of this Remand must be made available to the examiners in conjunction with the examinations.  All necessary diagnostic testing and evaluation should be performed, and all clinical findings reported in detail.  If possible, the appropriate Disability Benefits Questionnaire(s) (DBQ) should be completed.

9.  Provide the Veteran with an appropriate VA examination, to be conducted, if possible, by a vocational rehabilitation specialist, to determine the limitations imposed by all of his service-connected disabilities, particularly with respect to his ability to obtain and maintain employment.  All finding and conclusions should be set forth in a legible report, accompanied by a rationale.

10.  Finally, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case, and an appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


